FILED
                                                                         Oct 02 2020, 2:21 pm

                                                                             CLERK
                                                                         Indiana Supreme Court
                                                                            Court of Appeals
                                                                              and Tax Court



                               IN THE

       Indiana Supreme Court
                  Supreme Court Case No. 20S-PL-573

            Dawn Riddle and Matthew Riddle,
                           Appellants-Plaintiffs,

                                    –v–

  Dennis Cress, Haley Wilkerson, and Helen Cress,
                           Appellees-Defendants.


                         Decided: October 2, 2020

     Appeal from the Johnson Superior Court, No. 41D04-1810-PL-133
                    The Honorable Marla Clark, Judge

        On Petition to Transfer from the Indiana Court of Appeals,
                             No. 19A-PL-1471



                           Per Curiam Opinion
Chief Justice Rush and Justice David, Justice Massa, and Justice Goff concur.
      Justice Slaughter dissents, believing transfer should be denied.
Per curiam.

   Dawn and Matthew Riddle (“Plaintiffs”) sued Dennis and Helen Cress
and the Cresses’ granddaughter Haley Wilkerson (“Defendants”), alleging
that certain statements Defendants made to DCS constituted defamation
and false reporting. The summonses and complaint were served on the
Cresses on November 15, 2018, and on Wilkerson around December 20.
Defendants did not enter appearances or respond to the complaint, and in
January 2019, the trial court granted default judgment to Plaintiffs.

   The next month, counsel entered an appearance for Defendants and
moved for relief from the default judgment under Trial Rule 60(B)(1),
arguing that various personal complications Defendants experienced
during the fall and winter of 2018 prevented them from responding to the
complaint. After a hearing, the trial court entered an order granting
Defendants relief from the default judgment and finding “[w]hile
Plaintiffs debunked most of the specific reasons Defendants set forth, the
Court was nonetheless left with the impression that Defendants,
unsophisticated and unrepresented by counsel, were sincerely confused
about their obligation to respond.” Appellants’ App. Vol. 2, p. 13.

   A divided panel of the Court of Appeals reversed and remanded, with
the majority concluding the trial court abused its discretion by setting
aside the default judgment. Riddle v. Cress, No. 19A-PL-1471, 2020 WL
1949289 (Ind. Ct. App. 2020), vacated. The dissenting judge would have
affirmed the trial court under the deferential standard of review. Because
we agree with the dissent, we grant transfer and affirm the trial court. See
Ind. Appellate Rule 58(A).

  Once entered, a default judgment may be set aside because of mistake,
surprise, or excusable neglect so long as the motion to set aside the default
is timely and the moving party also alleges a meritorious claim or defense.
See Ind. Trial Rules 55(C), 60(B)(1). On appeal, a trial court’s decision to set
aside a default judgment is entitled to deference and is reviewed for an
abuse of discretion. Allstate Ins. Co. v. Watson, 747 N.E.2d 545, 547 (Ind.
2001). Any doubt of the propriety of a default judgment should be
resolved in favor of the defaulted party. Wamsley v. Tree City Village, 108
N.E.3d 334, 335 (Ind. 2018). A trial court will not be found to have abused


Indiana Supreme Court | Case No. 20S-PL-573 | October 2, 2020          Page 2 of 3
its discretion “so long as there exists even slight evidence of excusable
neglect.” Coslett v. Weddle Bros. Contr. Co., 798 N.E.2d 859, 860-61 (Ind.
2003).

   We find the standard of review dispositive here. The trial court rejected
most of the personal circumstances Defendants cited in their motion for
relief from judgment—including the Cresses’ auto accident and Chapter
13 bankruptcy and Wilkerson’s knee injury and household move—as
insufficient to establish excusable neglect. But it also heard evidence that
Plaintiffs had a long history of sending harassing letters and purported
legal documents to the Cresses and other family members, supporting the
conclusion that Defendants were sincere in their confusion as to whether
they needed to respond to this complaint. See Tr. pp. 5, 40, 52, 67-69. The
trial court’s assessments of the parties’ credibility and demeanor are the
type of fact-sensitive judgments that may not be second-guessed under
the deferential standard of appellate review and, here, are sufficient to
establish at least “slight evidence” of excusable neglect.

   Having granted transfer, we remand the matter to the trial court for
further proceedings consistent with this opinion.


Rush, C.J., and David, Massa, and Goff, JJ., concur.
Slaughter, J., dissents, believing transfer should be denied.



ATTORNEY FOR APPELLANTS
Scott A. Norrick
Anderson, Indiana

ATTORNEYS FOR APPELLEES
Denise F. Hayden
Lacy Law Office, LLC
Indianapolis, Indiana

Daniel J. Paul
Williams Barrett & Wilkowski
Greenwood, Indiana



Indiana Supreme Court | Case No. 20S-PL-573 | October 2, 2020         Page 3 of 3